DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/06/2022 has been entered.
Claims 7-10 are pending in this office action.
Claims 7, 9 and 10 have been amended.

Response to Arguments
Applicant’s arguments with respect to the request for continued examination filed 12/6/2022 have been considered but are moot in view of new grounds of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (US 2020/0008258 A1) in view of Liu et al (WO 2019/170084 A1) (citation from attached translation).

Regarding claim 7, Li teaches a terminal comprising: 
a receiver that receives, from a first terminal, sidelink control information (Li: [0046]-[0048], UE receiving SCI) including: 
information indicating that a first resource is to be used among candidate resources to be used for transmission by the terminal (Li: [0046], SCI indicating resource reservation), and 
information indicating a traffic type (Li: [0046], SCI indicating Priority/traffic type); 
a processor that determines whether to exclude the first resource from the candidate resources, based on the information indicating the traffic type (Li: [0045]-[0048], determining whether to exclude single-subframes resource); and 
a transmitter that performs transmission to a second terminal by using the candidate resources from which the first resource is excluded, in a case where the processor determines the exclusion of the first resource (Li: [0038], [0045]-[0048] performing PSCCH transmission with the exclusion).  
Li does not explicitly disclose wherein the processor determines a resource to be pre-empted based on the sidelink control information.
Liu teaches wherein the processor determines a resource to be pre-empted based on the sidelink control information (Liu: Fig. 6; See disclosure under Manner 1 in the description of Fig. 6; a terminal receives SCI and performs resource pre-emption based on a pre-emption indication in the SCI; see also Summary of the Invention).
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Li wherein the processor determines a resource to be pre-empted based on the sidelink control information as disclosed by Liu to provide a system for increased reliability of burst traffic in device-to-device communication (Liu: Abstract).

Regarding claim 8, Islam teaches wherein the information indicating the traffic type indicates priority (Li: [0046]).  
 
Regarding claim 9, Li in view of Liu wherein the processor, upon receiving a pre-emption indication, excludes the pre-empted resource indicated by the pre-emption indication from the candidate resources (Liu: Fig. 6; See disclosure under Manner 1 in the description of Fig. 6; a terminal receives SCI and performs resource pre-emption based on a pre-emption indication in the SCI; see also Summary of the Invention).

Regarding claim 10, Islam teaches a communication method to be executed by a terminal, the communication method comprising: 
receiving, from a first terminal, sidelink control information (Li: [0046]-[0048], UE receiving SCI) including: 
information indicating that a first resource is to be used among candidate resources to be used for transmission by the terminal (Li: [0046], SCI indicating resource reservation), and 
information indicating a traffic type  (Li: [0046], SCI indicating Priority/traffic type); 42926702Application No. 17/259,804Docket No.: 17401-852001 
determining whether to exclude the first resource from the candidate resources, 
based on the information indicating the traffic type (Li: [0045]-[0048], determining whether to exclude single-subframes resource); and 
performing transmission to a second terminal by using the candidate resources 
from which the first resource is excluded, in a case where the exclusion of the first resource is determined (Li: [0038], [0045]-[0048] performing PSCCH transmission with the exclusion).
Li does not explicitly disclose wherein the processor determines a resource to be pre-empted based on the sidelink control information.
Liu teaches wherein the processor determines a resource to be pre-empted based on the sidelink control information (Liu: Fig. 6; See disclosure under Manner 1 in the description of Fig. 6; a terminal receives SCI and performs resource pre-emption based on a pre-emption indication in the SCI; see also Summary of the Invention).
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Li wherein the processor determines a resource to be pre-empted based on the sidelink control information as disclosed by Liu to provide a system for increased reliability of burst traffic in device-to-device communication (Liu: Abstract).

 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KODZOVI ACOLATSE whose telephone number is (571)270-1999. The examiner can normally be reached Monday to Friday 10 am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Avellino Joseph can be reached on (571) 272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KODZOVI ACOLATSE/Primary Examiner, Art Unit 2478